The opinion of the Court was delivered by
Huntington, J.
This case comes before us, to correct a supposed error in the instruction given to the jury at the trial, that in estimating the damages, they were at liberty to take into consideration, the fraudulent and malicious motives and objects with which the defendants are charged to have committed the injury set forth in the declaration, f It is insisted, that in actions on the case for injuries to personal property, the pecuniary loss sustained, is the measure of legal compensation. It is admitted, that in actions of trespass for similar injuries, this rule of estimating the damages, is not always applicable. We do not admit the correctness of this distinction. We have not been furnished with any precedent in support of it; nor have we been able to find one. tWe think, that the rule which ought to govern juries in assessing damages for injuries to personal property, depends not so much on the form of the action, as on the circumstances attending the case ; and that whether redress is sought, by an action of trespass, or on the case, (and especially, where the latter is the only remedy, as in the present case,) if the injury is averred and proved to have been committed maliciously, — wantonly, — to gratify revenge, — from a spirit of ill-will and a desire to injure, — or with the view of obtaining, unlawfully and with a fraudulent intent, a benefit to the defendant, by means of the injury to the property of the plaintiff, these circumstances of aggravation, may, with great propriety, be considered, in fixing the remuneration to which the plaintiff is entitled. ) We cannot perceive any good reason why one measure of damages should be meted out to a plaintiff, who sues in trespass, and a different one, to a plaintiff who sues in case, for a similar injury, attended with similar circumstances. Such distinction would be as arbitrary and unjust, as it is technical. If the owner of a well should bring trespass against another, for an entry on his land and putting into the well any poisonous or offensive substance, the jury wouklnot be restricted, in awarding damages, to the *389actual pecuniary loss which the plaintiff may have sustained. Sears v. Lyons, 2 Stark. Rep. 317. And why should be so restricted, should the plaintiff be a cotenant with the defendant of the well, and should bring an action on the case for the like injury, committed under like circumstances ? Inac-tions on the case for injuries to incorporeal rights, where it is averred and proved, that they were violated from malicious motives, with the sole design to injure, it seems to us, to be consonant to the immutable principles of justice, that the same measure of redress should be awarded in such actions, as, it is admitted, would and ought to be given for similar injuries, committed in a similar manner, and where trespass would be the appropriate form of action. There is nothing in the legal nature of an action on the case, different from an action of trespass, which forbids the application of the same just and equitable rule of damages to both. Whatever be the form of action, the injury is the same, and the legal compensation ought to be the same. No adjudicated case has been cited, nor have we found one, contravening these plain and obvious principles of justice and equity. We should have been surprised had any such case been found. It is familiar to us all, that in actions on the case tried at the circuit, the rule of damages stated to the jury in this case, has been one of constant application, and as we believe, has been not only acquiesced in, but approved, by the profession. We are not aware, that until this case arose, it was ever questioned. If therefore, there is no reported precedent for it, in our own courts, it is, probably, because it was never before doubted. The opinion now expressed, is in accordance with the decision in Gunter v. Astor & al. 4 J. B. Moore 12. In that case, it is quite apparent, that the court considered the manner in which the defendants committed the injury, as having been properly considered by the jury, in estimating the damages. It was an action on the case for enticing away the plaintiff’s workmen from his manufactory, to go into the service of the defendants. They were invited, by the defendants, to a dinner — who caused them to be intoxicated, and then induced them to sign an agreement to leave the plaintiff, and come to them. It was proved, that the plaintiff realized about 800/. per annum, by the sale of his manufactured articles ; and the jury gave him 1600/. A motion for a new trial, on the ground of excessive damages, was made and argued; *390but was refused. Dallas, Ch. J. said : “ I left it to the . , . , . . . to give damages commensurate with the injury the plaintiff had sustained. The defendants clandestinely sent for bis workmen, and having caused them to be intoxicated, indu- . _ , . . ,. ced them to sign an agreement to leave him and come to them ; by which the plaintiff was nearly, if not absolutely, ruined. I am by no means dissatisfied with the verdict the jury have found; as the conduct of the defendants, in point of fact, amounted to an absolute conspiracy.” Park, J. said, “ the misconduct of the defendants, in this case, appears to have been most gross.”
We think the instruction to the jury was correct, and consequently, do not advise a new trial. '
All the Judges concurred in this opinion.
New trial not to be granted.